Case: 21-2035    Document: 59     Page: 1   Filed: 12/28/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       CARMAZZI GLOBAL SOLUTIONS, INC.,
                   Appellant

                             v.

      COMMISSIONER OF SOCIAL SECURITY,
                    Appellee
             ______________________

                        2021-2035
                  ______________________

     Appeal from the Civilian Board of Contract Appeals in
 Nos. 6264-R, 6279-R, 6284-R, Administrative Judge Erica
 S. Beardsley, Administrative Judge Jeri Kaylene Somers,
 Administrative Judge Joseph A. Vergilio.
                  ______________________

                Decided: December 28, 2022
                  ______________________

    PATRICK BERNARD KERNAN, Whitcomb, Selinsky, PC,
 Denver, CO, argued for appellant. Also represented by
 TIMOTHY TURNER.

     BORISLAV KUSHNIR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for appellee. Also represented by BRIAN
 M. BOYNTON, PATRICIA M. MCCARTHY; BRANDON
 DELLAGLIO, DOROTHY M. GUY, TAL KEDEM, ALICE SOMERS,
Case: 21-2035      Document: 59    Page: 2   Filed: 12/28/2022




 2                         CARMAZZI GLOBAL SOLUTIONS, INC. v.
                            COMMISSIONER OF SOCIAL SECURITY


 Office of the General Counsel, United States Social Secu-
 rity Administration, Baltimore, MD.
                  ______________________

     Before MOORE, Chief Judge, LOURIE and PROST, Circuit
                           Judges.
 PROST, Circuit Judge.
      Carmazzi Global Solutions, Inc. (“CGS”) appeals the
 U.S. Civilian Board of Contract Appeals’ (“Board”) denial
 of its motion to vacate summary judgment. We dismiss for
 lack of a timely notice of appeal.
                         BACKGROUND
     We discuss only the facts relevant to our dismissal.
 The Social Security Administration (“SSA”) terminated
 certain contracts with CGS for cause. Before the Board,
 CGS sought to convert those for-cause terminations into
 for-convenience terminations. SSA moved for summary
 judgment that its for-cause terminations were proper, and
 the Board granted the motion. CGS filed a motion to vacate
 the Board’s grant of summary judgment, which the Board
 denied on January 19, 2021. CGS received a copy of that
 denial the same day. On May 19, 2021—120 days after the
 Board’s denial—CGS filed a notice of appeal with the
 Board. CGS then filed a notice of appeal with this court on
 June 2, 2021—134 days after the Board’s denial.
                          DISCUSSION
                               I
     This court has exclusive jurisdiction over appeals from
 a final Board decision “pursuant to [41 U.S.C.
 §] 7107(a)(1).” 28 U.S.C. § 1295(a)(10). Section 7107(a)(1)
 provides that
       a contractor may appeal the [Board’s] decision to
       the United States Court of Appeals for the Federal
Case: 21-2035     Document: 59      Page: 3    Filed: 12/28/2022




 CARMAZZI GLOBAL SOLUTIONS, INC. v.                           3
 COMMISSIONER OF SOCIAL SECURITY


     Circuit within 120 days from the date the contrac-
     tor receives a copy of the decision . . . .
 41 U.S.C. § 7107(a)(1)(A). This 120-day deadline is juris-
 dictional. Parsons Evergreene, LLC v. Sec’y of Air Force,
 968 F.3d 1359, 1367 (Fed. Cir. 2020). And Rule 15(a)(2)(A)
 of the Federal Circuit Rules of Practice (“FCRP”) specifies
 that, “to . . . appeal from a decision or order of [the Board],
 the petitioner must file a . . . notice of appeal with this
 court’s clerk of court within the time prescribed by law.”
 Fed. Cir. R. Prac. 15(a)(2)(A) (emphasis added).
     CGS filed its notice of appeal of the Board’s denial of
 its motion with this court 134 days after receiving the
 Board’s decision. That’s 14 days after the statutory dead-
 line and thus does not provide a basis for our jurisdiction.
                               II
     CGS contends that its 120-day filing with the Board
 satisfies the statutory deadline and that therefore we
 should exercise our discretion to reach the merits of this
 appeal. 1 We are not persuaded.
     As an initial matter, CGS acknowledges that its failure
 to follow FCRP 15(a)(2)(A) “was an honest mistake based
 on unfamiliarity with [FCRP] 15(a)(2)(A).” Appellant’s
 Br. 17. In other words, it wasn’t that the rule was unclear
 or hard to find; CGS’s counsel just didn’t know about it and
 so didn’t read it. But a failure to read this court’s rules is
 a mistake that we need not excuse.
    Nevertheless, CGS urges us to apply an analog of
 Rule 4(d) of the Federal Rules of Appellate Procedure


     1    CGS acknowledges that its failure to abide by
 FCRP 15(a)(2)(A) provides us with the discretion to dis-
 miss, Appellant’s Br. 16, so we need not and do not reach
 the question of whether that rule is jurisdictional, see Ap-
 pellee’s Br. 13–18.
Case: 21-2035     Document: 59      Page: 4    Filed: 12/28/2022




 4                         CARMAZZI GLOBAL SOLUTIONS, INC. v.
                            COMMISSIONER OF SOCIAL SECURITY


 (“FRAP”) such that CGS’s mistaken filing at the Board is
 “deemed filed on that same date with this [c]ourt.” Appel-
 lant’s Br. 18. FRAP 4(d) addresses “mistaken filing[s]” in
 “court[s] of appeals.” Fed. R. App. P. 4(d) (cleaned up). It
 provides that “a notice of appeal . . . mistakenly filed in the
 court of appeals” is “considered filed in the district court
 on” the date it was filed in the appellate court. Id. CGS
 acknowledges, however, that we are faced with a different
 situation here—a mistaken filing in a lower tribunal as op-
 posed to a mistaken filing in a higher tribunal. Indeed,
 that is not the only difference. FRAP 4(d) addresses only
 Article III courts. It permits a notice of appeal to be “con-
 sidered filed” in a federal district court on the date the no-
 tice was “mistakenly filed” in a federal appellate court.
 Because neither FRAP 4(d) nor any other rule that CGS
 has identified contemplates the situation here—i.e., a
 means by which an Article III court may consider a notice
 of appeal to be properly filed when it’s mistakenly filed in
 an Article I tribunal—CGS’s argument concerning
 FRAP 4(d) does not persuade us to excuse its failure to
 abide by this court’s rules and consider its filing with the
 Board to satisfy FCRP 15(a)(2)(A).           See Appellant’s
 Br. 17–18.
     CGS simply did not properly “appeal . . . to [this court]
 within 120 days from the date [CGS] receive[d] a copy of
 the [Board’s] decision.” 41 U.S.C. § 7107(a)(1)(A); Fed. Cir.
 R. Prac. 15(a)(2)(A). Since CGS has not persuaded us that
 we should exercise our discretion to reach the merits of this
 appeal, we dismiss.
                         CONCLUSION
     We have considered CGS’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we dis-
 miss.
                         DISMISSED